UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

CAROL A, WILSON, ef ai.,

Plaintiffs,
Case No. 2:18-cv-1280
v. CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Chelsey M. Vascura

H & J CONSTRUCTION, Inc.,
Defendant.
ORDER

This matter is before the Court upon Plaintiffs’ Carol A. Wilson, Administrator of Ohio
Operating Engineers Health and Welfare Plan, Ohio Operating Engineers Pension Fund, Ohio
Operating Engineers Apprenticeship and Training Fund, and Ohio Operating Engineers
Education and Safety Fund and Trustees of the Ohio Operating Engineers Health and Welfare
Plan, Ohio Operating Engineers Pension Fund, Ohio Operating Engineers Apprenticeship and
Training Fund, and Chio Operating Engineers Education and Safety Fund (“Plaintiffs”) Motion
for Default Judgment and Order of Audit (ECF No. 14). Upon consideration of the foregoing, the
Clerk finds that Defendant is in default for failure to plead to the Complaint or the Amended
Complaint and that a default judgment is authorized and appropriate pursuant to Rule 55(b)(1)
and Rule 55(b)(2) of the Federal Rules of Civil Procedure, It is therefore:

ORDERED and ADJUDGED that judgment is entered in favor of Plaintiffs, Caro] A.
Wilson, Administrator, et al., and against Defendant Freedom Companies, Inc., as follows:

1. Audit findings/delinquent contributions for the period May 1, 2017 to
January 1, 2018 in the amount of $8,661.29;

2. Interest in the amount of $2,208.69 calculated to April 15, 2019 plus
$129.93 per month thereafter as long as the judgment remains unpaid;
3. Statutory Interest in the amount of $2,208.69 calculated to April 15, 2019
plus $129.93 per month thereafter as long as the judgment remains
unpaid; and

4, Court costs in the amount of $400.00.

IT IS FURTHER ORDERED that Defendant make available to Plaintiffs for audit all
the individual earnings records, weekly payroll journals, and other payroll records of Defendant,
all quarterly withholding tax and FICA tax returns (Form 941); and all Form W-2s of Defendant
for the unaudited period for all projects after May 1, 2017.

IT IS SO ORDERED.

6—4~dol4 S><
DATE EDMUND A, SARGUS, JR.
CHIEF UNITED STATES DISTRICT JUDGE
